Citation Nr: 1607627	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post coronary artery bypass graft and myocardial infarction due to coronary artery disease (heart disease).

2.  Entitlement to service connection for status post left nephrectomy with renal cell carcinoma (kidney cancer).

3.  Entitlement to service connection for skin cancer to include squamous cell carcinoma of the left ear and cancer of the left forearm (skin cancer).

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  He died in October 2013.  The appellant is his surviving spouse and has been substituted as the appellant in claims one through three above.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2010 (kidney and skin cancer), November 2010 (heart disease) and June 2014 (cause of death) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded these matters for development in March 2015.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015 the Board remanded the issues on appeal so that a videoconference hearing could be scheduled for the issues of entitlement to service connection for heart disease, kidney cancer, and skin cancer and so that a Decision Review Officer (DRO) hearing could be scheduled for the claim for service connection for the cause of the Veteran's death.  While an informal DRO hearing was held in May 2015 regarding the cause of death claim, a Board videoconference hearing was not scheduled.  In a January 2016 statement, the appellant's representative asserted that attempts to schedule the hearing had been made by his office and that a hearing was still desired.  As the requested hearing has not been scheduled and as such hearings are scheduled by the RO, the claims for service connection for heart disease, kidney cancer, and skin cancer must be remanded.

As the Veteran's death certificate lists renal cell cancer as the cause of the Veteran's death and coronary artery disease as a contributing factor, the Board finds that the claim for service connection for the cause of the Veteran's death is inextricably intertwined with the claims for service connection for heart disease and kidney cancer.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a hearing with a Veterans Law Judge at the RO, in accordance with the prior request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




